Citation Nr: 1128524	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-40 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for kidney cancer.

3.  Entitlement to service connection for chronic foot infections.

4.  Entitlement to service connection for peripheral neuropathy in the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy in the lower extremities.

6.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1957.  He also had a period of unverified service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In August 2007, the Veteran and his wife testified at a hearing before the undersigned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for alopecia, chronic foot infections, peripheral neuropathy in the upper and lower extremities, and kidney cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has provided competent and credible testimony regarding an in-service motor vehicle accident.  

2.  The most probative medical evidence of record indicates that the Veteran's currently diagnosed cervical spine disability, cervical degenerative osteoarthritis, is related to his military service.  


CONCLUSION OF LAW

With resolution of all doubt in the Veteran's favor, the criteria for service connection for cervical degenerative osteoarthritis are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. Seq. (West 2002).  Given the favorable outcome of below, no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
With respect to Shedden element (1), present disability, the April 2010 VA examination resulted in a diagnosis of cervical degenerative osteoarthritis.  Therefore, Shedden element (1) has been met.

With respect to Shedden element (2), in-service incurrence, the Veteran contends that his current neck problems were caused by a motor vehicle accident that occurred while stationed in Japan from 1955 to 1957.  He testified that he was told by his commanding officer that the accident resulted in a civil law suit by a Japanese national which ended in the Navy making financial restitution to that individual.  

In December 2010, pursuant to instructions in the August 2009 Board remand, the AMC submitted a request to the Naval Criminal Investigative Service (NCIS) for copies of any investigative reports relating to the accident.  In January 2011, the NCIS responded that there was no record of any investigation.  

Notwithstanding the response received from NCIS, the Board notes that the Veteran is competent to report a motor vehicle accident resulting in injury to his neck during service in Japan because he personally experienced these events.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is deemed credible in this regard for these reasons.  First, no inconsistencies are found in the Veteran's March 2004 statement and August 2007 Travel Board hearing testimony concerning his in-service motor vehicle accident and subsequent neck complaints.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by, among other things, inconsistent statements).  That is, on both occasions the Veteran reported that the accident occurred while he was driving off base and was broadsided by a large truck.  He indicated that he was seen in sickbay for "some bruises and possible whip lash."  Second, it is entirely plausible that the Veteran was involved in a motor vehicle accident as described.  Third, there is no evidence to the contrary.  In this regard, the Board finds that although the NCIS was unable to locate any record of any investigation related to the reported civil suit does not mean that the accident as described by the Veteran did not occur.  On the contrary, it simply means that they were unable to confirm any investigation into the matter.  The Veteran's competent and credible report of an in-service motor vehicle accident and resulting neck complaints suffices to satisfy the second Shedden requirement.

With respect to element (3), medical nexus, the April 2010 VA examiner opined that the Veteran's current neck disability was caused by military service.  Therefore, the third element has been satisfied.  

In sum, the record shows a diagnosis of cervical degenerative osteoarthritis, competent and credible lay evidence establishing an inservice injury, and medical evidence establishing a link between the two.  For those reasons, the claim for entitlement to service connection for residuals of a neck injury is granted.


ORDER

Entitlement to service connection for residuals of a neck injury is granted.  


REMAND

As to entitlement to service connection for alopecia, chronic foot infections, peripheral neuropathy in the upper and lower extremities, and kidney cancer, the Veteran alleges that his current problems were caused by his exposure to toxic chemicals including herbicides and insecticides while stationed in Japan from 1955 to 1957.  

Unfortunately, another remand is required regarding these issues.  Although the Board sincerely regrets the additional delay, the Court has held that the Board is obligated by law to ensure compliance with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board finds that further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In August 2009, the Board remanded these claims, in part, to obtain any available information regarding the Veteran's unit using and/or storing toxic chemicals.  The Board directed that the National Personnel Records Center (NPRC) should be asked to confirm the Veteran's dates of service in Japan, his units of assignment during that time, and whether any of these units used and/or stored toxic chemicals including herbicides and insecticides during that time.  Unfortunately, however, the AMC did not develop the claims in this regard.  Remand is thus required for corrective action.

Pursuant to the August 2009 Board remand, the Veteran was afforded VA examinations in April and May 2010 to determine whether the claimed conditions were related to his military service, including alleged exposure to toxic chemicals, including herbicides and insecticides.  The VA examiner provided negative nexus opinions.  However, in reviewing the opinions, the Board notes that while the VA examiner indicated that a review of the medical literature did not show a relationship between Yokosuka Japan and exposure to toxic chemicals that would have caused the Veteran's disabilities, it was also noted that there was no evidence to indicate that the Veteran was exposed to toxic chemicals.  Therefore, it is unclear whether the examiner's opinion would change if it was shown that the Veteran was indeed exposed to toxic chemicals as alleged.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the NPRC for confirmation of the Veteran's dates of service in Japan, his units of assignment during that time, and whether any of these units used and/or stored toxic chemicals including herbicides and insecticides during that time.  

2.  After information regarding dates of service in Japan and units of assignment is received, submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to toxic chemicals, including herbicides and insecticides, based on the Veteran's allegations as outlined in the claims folder.  

3.  If, and only if, the development requested above verifies the Veteran's exposure to toxic chemicals in service, including herbicides and insecticides, arrange to obtain medical opinions from an appropriate physician(s) as to whether it is at least as likely as not (i.e., is there a 50/50 chance) that the claimed disabilities - alopecia, chronic foot infections, peripheral neuropathy in the upper and lower extremities, and kidney cancer - are indeed related to such exposure.  

The physician(s) must provide a rationale for each opinion expressed.  If the physician cannot provide the requested opinion without resorting to speculation, he or she must so state, and provide a rationale as to why such an opinion cannot be made without speculating.  

Note:  The physician(s) is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  Thereafter, readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


